Citation Nr: 1208017	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In his Appeal, the Veteran requested a Board hearing.  He cancelled that request in July 2010.  In September 2009, the Veteran and his wife testified before a hearing officer at the RO.  The transcript of the hearing is in the claims folder.  Review of the transcript shows that the VA employee conducting the hearings explained fully the issues and suggested the submission of additional evidence.  Cf. 38 C.F.R. § 3.103(c)(2) (2011).  


FINDINGS OF FACT

1.  A bilateral hearing loss was incurred as the result of acoustic trauma during the Veteran's active service.  

2.  Tinnitus was incurred as the result of acoustic trauma during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In September 2007, prior to the initial adjudication of his claim, the RO provided the Veteran with a letter explaining to him the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This complied with the requirements of VCAA and subsequent legislation.  Further, as the Board is granting in full the benefits sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Evidence

When the Veteran was examined for service in March 1960, his ears and drums were reported to be normal.  Hearing for whispered and spoken voice was 15/15 in both ears.  The United States Court of Veterans Appeals (Court) has established that 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

The Veteran was examined for Warrant Officer service in October 1961.  His ears and drums were normal.  Whispered and spoken voice test results were 15/15, bilaterally.  Audiometric testing, using ASA (American Standards Association) units showed pure tone thresholds, in decibels, were as follows:




HERTZ






 250
 500
1000
2000
3000
4000
6000
8000
RIGHT
10
10
10
10
10
10
45
45
LEFT
-5
-5
-5
-5
-5
15
15
15

We now use ISO (ANSI) (International Standards Organization) units.  For comparison purposes, converting ASA units to ISO units, the pure tone thresholds, in decibels in October 1961 would be:  




HERTZ






 250
 500
1000
2000
3000
4000
6000
8000
RIGHT
25
25
20
20
20
15
55
55
LEFT
10
10
5
5
5
20
25
25
See VA Manual M21-1, Change 78  April 30, 1970.  
The October 1961 examination concluded with a diagnosis of deafness, partial to high tones.  

The service treatment records do not document any ear or hearing disease or injury.  

The report of the separation examination, in March 1963, shows the Veteran's ears and drums were normal.  Hearing was 15/15 for whispered and spoken voice tests.  Pure tone thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Converting ASA units to ISO units, the pure tone thresholds, in decibels in March 1963 would be:  




HERTZ



250
500
1000
2000
4000
RIGHT
20
20
15
15
10
LEFT
20
20
15
15
10

The March 1963 examination did not result in any diagnosis of deafness or hearing loss.  

The next audiometric information comes from a private audiologist and is dated in November 1999.  It was noted to be a first time evaluation.  It shows pure tone thresholds, in decibels, of:  






Hertz




250
500
1000
1500
2000
3000
4000
8000
RIGHT
25
25
15
25
45
75
90
70
LEFT
45
30
10
20
35
65
80
75
The results were interpreted as showing a moderate primarily sensorineural loss, bilaterally.  

The record also contains two additional private audiometric examinations from a hearing aid center.  One has a date in July 2005.  Both show a high frequency hearing loss.  

The Veteran had a VA examination in May 2008.  The record was reviewed.  It was noted that the results in service in October 1961 showed a moderate hearing loss at 6000 Hz and 8000 Hz in the right ear and hearing thresholds with normal limits in the left ear.  Results from the separation examination were reported to reveal hearing thresholds within normal limits, bilaterally.  The private testing of November 1999 revealed mild to severe hearing loss, bilaterally.  Results from the Louisville VA in September 2007 were said to reveal mild to profound hearing loss, bilaterally.  Private testing in December 2007 was reported to reveal a mild to profound loss, bilaterally.  

The Veteran complained of a bilateral hearing loss.  He reported that during service, he was exposed to machine gun and small arms fire during weapons qualification.  He denied any occupational noise exposure after service.  He did report recreational hunting.  He reported that his tinnitus was bilateral, not constant, but recurrent, happening 60 percent of the time.  He was unsure when his tinnitus began.  

On VA audiologic evaluation in May 2008, pure tone thresholds, in decibels, were:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
35
25
65
85
95
67.5
LEFT
35
30
50
85
95
65

Speech audiometry revealed speech recognition ability of 84 percent correct in both right and left ears.  The diagnoses were a normal to profound sensorineural hearing loss for the right ear and a mild to profound sensorineural hearing loss for the left ear.  The audiologist noted that service treatment records, VA, and private treatment records were reviewed.  She expressed the opinion that the Veteran's hearing abnormalities were not caused by or the result of noise exposure during his military service.  She specified that the Veteran's tinnitus was not the result of noise exposure during service.  The rationale was that audiometric tests from the separation physical revealed hearing thresholds within normal limits, bilaterally.  It was also explained that the Veteran could not recall when the tinnitus began or the etiology.  

The record includes the report of a VA audiometric evaluation done in August 2009.  It shows a continuation of the hearing loss.  It does not contain an opinion as to onset.  

In September 2009, the Veteran appeared at the RO and gave sworn testimony to a Hearing Officer.  He told of being exposed to noise from weapons, trucks, and explosives.  He stated that he experienced discomfort when firing weapons.  In addition to other information provided, the Veteran described his current symptoms and treatment.  His wife also testified, stating that they were married before he went into the service and one evening he came home and said his ears were ringing and he could not hear.  She affirmed that a decline in his hearing had been noticed from the time of service until the present.  

The report of a private audiologist, K. D. B., M.A., is dated in June 2010.  The Veteran described noise exposure from weapons fire, explosives, and trucks.  He told the audiologist that ear protection was not used.  He also reported that after these exposures, he noticed tinnitus and muffled hearing, but his hearing would return to normal in a few days.  He also noticed a change in his hearing during service when taking a Morse code test.  A hearing loss at 6,000 and 8,000 Hz was identified on examination in October 1961.  The audiologist explained that typically, acoustic trauma affected those frequencies first.  When firing guns, it is worse in one ear because the head is cocked when sighting.  The audiologist did a hearing evaluation.  It was interpreted as showing a severe to profound high frequency sloping neurosensory hearing loss, bilaterally.  The audiologist stated that he had reviewed the Veteran's medical records.  The Veteran stated that tinnitus began while serving at Fort Benning.  The audiologist stated that there was concrete evidence that the hearing loss appearing to be acoustic trauma was present while serving.  The Veteran's reported noise exposure was sufficient to cause acoustic trauma.  The audiologist further explained that the ringing in the Veteran's ears and his high frequency neurosensory loss and its configuration are expected with acoustic trauma.  He repeated that there was evidence of acoustic trauma on the 1961 pure tone audiogram.  Thus, the audiologist concluded that the Veteran's tinnitus and hearing loss were very likely caused by his military noise exposure.  

Conclusion

The May 2008 VA examination resulted in the only opinion against the claim.  The rationale was that the audiometric results from the 1963 separation physical revealed hearing thresholds within normal limits.  This is not an explanation.  It is simply a restatement of the service treatment records.  The claimed "rationale" does not explain why the separation examination should be persuasive.  In particular, we find that the report of all "5"s for results is possible, but unusual.  Moreover, compared to the 1961 test results, it would appear that the hearing in the right ear improved while the hearing in the left ear deteriorated by 1963.  These changes are not explained at all.  Consequently, the 1963 audiometric findings are dubious and are not sufficient of themselves to deny the claim.  

On the other hand, the private audiologist provided an explanation for his opinion.  He identified the changes seen in 1961 as early changes associated with noise exposure.  He explained that both the type of hearing loss the Veteran has and his tinnitus are consistent with the Veteran's noise exposure.  The Veteran has reported noise exposure in service and we find this credible because it is consistent with his service and training.  The Veteran and his wife have stated that he had hearing loss and tinnitus following his noise exposure in service.  They are competent to provide such lay evidence and we find no reason to doubt their credibility.  Because the Veteran and his wife have provided competent, credible evidence of noise exposure and hearing loss in service, and because the 1961 audiogram was consistent with hearing loss due to noise exposure, and because the private audiologist provided an explanation for his opinion linking the Veteran's current hearing loss and tinnitus to service, we find that the preponderance of evidence outweighs the audiologic test results reported in 1963 and the May 2008 VA opinion relying on that test alone.  Consequently, we find that a hearing loss and tinnitus began during the Veteran's active service.  


ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


